COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-042-CV

 
IN 
RE PAUL EARL DORSEY                                                         RELATOR

------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relator's petition for writ 
of mandamus is denied.
  
                                                                  PER 
CURIAM

 
PANEL 
B:   WALKER, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
February 13, 2004

 
NOTES
1. 
See Tex. R. App. P. 47.4.